UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 07-6217




In Re:   DEJUAN ANDERKO WATKINS,




                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                (7:02-cr-00106-F; 7:05-cv-00019-F)


Submitted:   April 20, 2007                 Decided:   April 30, 2007


Before GREGORY and SHEDD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Dejuan Anderko Watkins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

          Dejuan Anderko Watkins petitions for a writ of mandamus

claiming there was undue delay by the district court in disposing

of his 28 U.S.C. § 2255 (2000) motion.     The Government filed a

response noting that the district court entered a judgment and

order denying the § 2255 motion.   In light of the court’s action,

we deny as moot Watkins’ petition for a writ of mandamus.       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                   PETITION DENIED




                              - 2 -